DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/06/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kockan (U.S. Publication 2017/0177166), Huang et al. (U.S. Patent 6,483,485) and further in view of Yoshie (U.S. Patent 9,293,113).

receiving, by one or more computer processors, a user eye prescription associated with the first user (see paragraphs 36, 44, 47, 53 and 54 and #306, 307, 308 of Figure 3 wherein Kockan discloses the information handling system detects a login to the information handling system and an associated user profile with the user.  Kockan explicitly discloses the user profile and a further associated vision profile comprising characteristics about user’s right and left eye vision characteristics.  Kockan discloses the information handling system determining, from the vision profile associated with the user profiles, whether the user requires vision correction and/or prescription information to properly view of a GUI of the system.  Kockan then discloses the system determining vision specifics of the user’s eye and identifying vision correction data from the vision profile.  Note, the Examiner interprets at least such vision information of the user’s eyes equivalent to Applicant’s “user eye prescription.”  Further again, Kockan discloses the profiles accessible by the system therefore the Examiner interprets that they are at least inherently “received.”);
receiving, by one or more computer processors, a personal vision model of the first user (see paragraphs 36, 44, 47, 53 and Figures 1, 2 and #302, 304 of Figure 3 wherein Kockan discloses the information handling system detects a login to the information handling system and an associated user profile with the user.  Kockan explicitly discloses the user profile and a further 
receiving, by one or more computer processors, a global vision model (see paragraph 54 and #310 of Figure 3 wherein Kockan discloses calculating a baseline change in image characteristics to be applied to contents within a displayed GUI, the “baseline change in image characteristics” of which the Examiner interprets equivalent to Applicant’s “global vision model.”); and
determining, by one or more computer processors, one or more display settings to be used on a display based on at least the user eye prescription, the global vision model, and the personal vision model (see paragraphs 28 and 54 and #312, 314, 316 of Figure 3 wherein Kockan discloses applying changes to image characteristics using the vision correction values determined by the previous profile processing in Kockan and displaying such changes when applied to the contents of the displayed GUI at a determined display size.  Kockan also explicitly discloses modifying not only image characteristics (e.g. text size, font, blur effects, etc.) also specifically display characteristics such as display size.)
displaying, by one or more computer processors, one or more visual representations on the display using the one or more determined display settings (see paragraph 54 and #312, 314, 316 of Figure 3 wherein Kockan discloses applying changes to image characteristics using the vision correction values determined by the previous profile processing in Kockan and displaying such changes when applied to the contents of the displayed GUI at a determined display size.);
receiving, by one or more computer processors, user feedback to the display, wherein the user feedback is eye fatigue of the user; and
updating, by one or more computer processors, the display settings based on the user feedback; and
updating, by one or more computer processors, the personal vision model based on the user feedback.
Although Kockan does disclose allowing a user to redo their vision profile thus recreating the vision profile via the above described teachings of Kockan, Kockan does not explicitly disclose the “user feedback” specifically as “eye fatigue of the user.”  Huang et al. discloses a method for protecting a user’s eyes through a screen displaying setting wherein a camera captures, every time period, images of a user to determine any possible fatigue (see at least column 1, lines 45-54).  Huang et al. discloses a CCD or CMOS camera capturing images of a user of a visual display terminal/computer such that a computer program performs calculations using the image to compute fatigue of eyes including distance between the terminal and a user’s eyes, blinking frequency and possibly pupil size of the user (see column 2, lines 20-30, columns 2-3, lines 63-2 and Figures 2 and 4).  Note, the calculation of such user parameters in Huang et al. is seen as equivalent to Applicant’s “user feedback” constituting “eye fatigue of the user” since Applicant’s specification, at least paragraph 28, explicitly states, “…eye fatigue of the user such as redness of eyes, facial expressions, blinks, pupil size, as well as voice feedback, and/or the change of position/distance of the user from the display.”  Huang et al. further discloses adjusting the output of the display of the terminal using the computed fatigue of the eyes (see at least column 4, lines 7-11).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the user eye fatigue computation and display adjustment techniques of Huang et al. with the user visual impairment display correction techniques of Kockan in order to create a computing/display system that reacts to user viewing 
In reference to claims 6, 13 and 20, Kockan, Huang et al. and Yoshie disclose all of the claim limitations as applied to claims 1, 8 and 15 respectively above.  Huang et al. further discloses adjusting the output of the display of the terminal using the computed fatigue of the eyes, with the adjusting specifically modifying at least contrast (see at least column 4, lines 7-11).  Although Kockan does disclose adjusting the display size of the display (see at least 
In reference to claims 7 and 14, Kockan, Huang et al. and Yoshie. disclose all of the claim limitations as applied to claims 1 and 8 respectively above.  Although Kockan does disclose adjusting the display data in accordance with a user’s visual impairment including a Response to Arguments below)
In reference to claim 8, claim 8 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 8 further recites, “A computer program product, the computer program producing comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media…”  Kockan discloses the information handling system comprising at least one CPU coupled to GPU(s) and system memory loaded with one or more software and/or firmware modules (see paragraph 36 of Figure 1).  Huang et al. also 
In reference to claim 15, claim 15 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 15 further recites, “A computer system, the computer system comprising: one or more computer processor; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more compute processors…”  Kockan discloses the information handling system comprising at least one CPU coupled to GPU(s) and system memory loaded with one or more software and/or firmware modules (see paragraph 36 of Figure 1).  Huang et al. also discloses the invention implemented via a display screen setting program executed by a computer (see column 2, lines 37-42 and Figures 2 & 5).  Yoshie discloses the image processing apparatus implemented via a PC which comprises a storage unit, CPU, memory and various “programs” for performing the invention (see columns 3-4, lines 26-26 and Figure 1).
In reference to claims 21-23, Kockan, Huang et al. and Yoshie disclose all of the claim limitations as applied to claim 1 above.  Huang et al. discloses a CCD or CMOS camera capturing images of a user of a visual display terminal/computer such that a computer program performs calculations using the image to compute fatigue of eyes including distance between the terminal and a user’s eyes, blinking frequency and possibly pupil size of the user (see column 2, lines 20-30, columns 2-3, lines 63-2 and Figures 2 and 4).  Note, the Examiner interprets at least the “blinking frequency” of Huang et al. to determine what is equivalent to Applicant’s “facial expressions.”
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kockan (U.S. Publication 2017/0177166), Huang et al. (U.S. Patent 6,483,485), Yoshie (U.S. Patent 9,293,113) and further in view of Oz et al. (U.S. Publication 2017/0360295).
In reference to claims 24-26, Kockan, Huang et al. and Yoshie disclose all of the claim limitations as applied to claims 1, 8 and 15 respectively above.  None of Kockan, Huang et al. or Yoshie explicitly disclose receiving an eye gaze of a user and modifying one or more visual representations on the display based on the eye gaze.  Oz et al. discloses systems and method for improved image display such that a user experience is improved for a user having vision impairments (see paragraph 1).  Oz et al. discloses the system determining a user’s region of interest or ROI within display data using a line of sight of the user by way of eye tracking (see paragraphs 13, 17 and Figure 1).  Oz et al. explicitly discloses using the eye tracking and determined ROI to apply display filters to data in that display region in order to correct for a user’s impairment while taking into consideration user’s eye movements (see paragraphs 94-95 and Figures 5-6).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the eye tracking visual impairment correction techniques of Oz et al. with the user visual impairment display correction and eye fatigue computation techniques of Kockan, Huang et al. and Yoshie in order to selectively correct only critical areas of the display (e.g. areas that are of interest to a user) thereby allowing for priority of such areas to be correctly displayed versus other areas (see at least paragraphs 14-15 of Oz et al.).

Response to Arguments
The cancellation of claims 3, 4, 10, 11, 17, 18 and addition of claims 24-26 are noted.
Applicant’s arguments, see pages 12-15 of Applicant’s Remarks, filed 05/06/21, with respect to the rejection(s) of claim(s) 1, 6-8, 13-15 and 20-23 under 35 USC 103 in view of Kockan and Huang et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kockan, Huang et al. and Yoshie (U.S. Patent 9,293,113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/17/21